SIBREY, District Judge.
No right is involved of the violation of which this case is but an instance, because the general right of the Railroad Commission to require the construction of side tracks is not questioned. The propriety of requiring the construction of this particular track is alone in issue. The cost in material and labor is stated in the petition to be but $1,260, and this amount alone is involved. The value of the portion of the right of way to be occupied by the track is not to be considered, because the land is not taken from the company, but is only devoted to a railroad purpose, for which it was acquired and is held. The cost of future maintenance is not involved now, because that is an incident of the future use. The maintenance cost for some years will be slight, and if the business done over the track does not justify its maintenance, the question of its abandonment will be open then.
Because we think the amount involved is insufficient to give the court jurisdiction, an injunction pendente lite will be refused.